Name: Commission Regulation (EEC) No 3787/90 of 19 December 1990 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Communauty
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy
 Date Published: nan

 No L 364/26 Official Journal of the European Communities 28 . 12. 90 COMMISSION REGULATION (EEC) No 3787/90 of 19 December 1990 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2123/89 is hereby amended as follows : 1 . The text of point 3 is replaced by the following : '3. The following group of quotation centres : Kiel, Hamburg, Bremen, Hannover, Oldenburg, MÃ ¼nster, DÃ ¼sseldorf, Trier, Frankfurt am Main, Stuttgart, NÃ ¼rnberg, MÃ ¼nchen, Schwerin, Potsdam, Magde ­ burg, Erfurt, Dresden. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 4 (6) thereof, Whereas the list of representative markets for pigmeat in the Community was established by Commission Regula ­ tion (EEC) No 2123/89 (3), as last amended by Regulation (EEC) No 1786/90 (4); Whereas, following German unification and in light of the second stage of the accession of Portugal, the quota ­ tion centres or markets for these Member States should be adjusted or introduced and, consequently, the list of representative markets for pigmeat in the Community given in the Annex to Regulation (EEC) No 2123/89 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, 2 . The following point is added : ' 12. The following group of markets : FamalicÃ £o, Coimbra, Leiria, Montijo, PÃ ³voa da Galega, Rio Maior, Ã vora, Monchique.' Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5 . 1989, p. 12. 0 OJ No L 203, 15. 7 . 1989, p. 23 . (4) OJ No L 163, 29. 6 . 1990, p. 54.